Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 05, 2020

The Court of Appeals hereby passes the following order:

A20A1040. ROBERT FRANK SMITH v. GREGORY DOZIER et al.

         On July 18, 2019, the trial court entered an order denying the filing of a civil
action by prisoner Robert Frank Smith. Smith filed an application for discretionary
review of the trial court’s order, which this Court denied. See Case No. A20D0074
(denied Oct. 3, 2019). Smith also filed the instant direct appeal of the trial court’s
order.
         Our denial of Smith’s discretionary application was a decision on the merits,
and the doctrine of res judicata bars any subsequent appeals from the same trial court
order. See Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d
858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). In
addition, under the Prison Litigation Reform Act, any appeal in a civil case that was
initiated by a prisoner must come by discretionary application. See OCGA § 42-12-8;
Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Because Smith is
incarcerated, he was required to file an application for discretionary appeal in order
to appeal the trial court order. See Brock v. Hardman, 303 Ga. 729, 731 (2) (814
SE2d 736) (2018).
    Accordingly, we lack jurisdiction over this appeal, which is hereby
DISMISSED.



                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                03/05/2020
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.